Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Allowable Subject Matter
Claims 1 through 14 and 16 through 20 (now renumbered Claims 1 - 19) are allowed.

The following is an examiner’s statement of reasons for allowance:  
Claims 1, 12 and 18 are allowable because none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the detection circuit is implemented in a detection tool, the detection tool comprising: a first NAND or NOR gate having a first input terminal being connected to a high or low-level signal terminal and the second input terminal being connected to a first detection terminal; and a light-emitting unit configured being connected between an output terminal of the first NAND or NOR gate and a ground or high-level terminal, wherein the first detection terminal is connected to a second terminal of a second switch unit of a last stage of cascaded multiple second switch units of the detection circuit. 


Claims 2 through 11, 13, 14, 16, 17, 18 and 20 are allowable for being dependent upon independent claims 1, 12 and 18.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 

Change in Art Unit Designation for Your Application
In the event the Art Unit designation of your application in the USPTO was 2697, it has changed to 2622.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2622. 


Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W REGN/Primary Examiner, Art Unit 2622